Explanations of vote
in writing. (DE) I cast my vote for the recommendation on the approval of partitioning systems to protect passengers against displaced luggage, supplied as non-original vehicle equipment, since this, firstly, makes easier trade in motor vehicles between one contracting party and another and, secondly, also guarantees a high standard of safety and environmental protection.
With these considerations in mind, I can do no other than support the harmonisation of the rules applicable to motor vehicles.
I cast my vote in favour of a regulation concerning the approval of motor vehicles with regard to the forward field of vision of the motor vehicle driver. The harmonisation of regulations applicable to motor vehicles will, on the one hand, reduce obstacles to trade between various contracting parties and, on the other, guarantee high safety standards.
The draft guarantees an adequate field of vision through the windscreen and other windows on the motor vehicle, which, from the point of view of general safety, is to be endorsed without exception.
I will be supporting this report which reinforces our agreement with the Republic of Korea on scientific and technological cooperation. Seoul is an increasingly important global industrial player and it is vital that the EU engages with this country which traditionally has been closer to the US rather than us. I presume that this agreement will cover scientific and technological research in the Kaesong Industrial Zone jointly administered by North and South Korea, and in that I am sure the Republic of Korea will welcome our commitment that is currently withheld by Washington.
We are radically opposed to the Council proposal on scientific cooperation between the ΕU and Korea, because the orientation and fragmentation of research contributes to the profitability of the monopoly groups of companies and to capital in general. It is contrary to the real needs of the workers. It is in the people's interest to fight this reactionary choice for research and similar agreements and the anti-labour policy overall and the EU itself and to fight for radical change so that research can be oriented towards satisfying the contemporary needs of the working and grass-roots classes.
in writing. - (FR) I voted in favour of the excellent report by Lithuanian MEP Mrs Budreikaitė, on mainstreaming sustainability in development cooperation policies. She rightly points out that sustainable development is based on the idea that the needs of the current generation should be met without compromising the ability of future generations to meet their needs. It is right to mainstream sustainable development concepts in public policy at European and Member State level, concepts that include economic prosperity, social cohesion and respect for the environment. This is essential when it comes to development cooperation, which is very difficult to achieve given the planet's demographic development and the need to eradicate poverty. The EU should be at the forefront of the worldwide affirmation of sustainable development concepts. This, after all, is one of the EU's key missions.
The report omits to mention the underlying causes of the increasingly deep social inequality and disparity in development, of the unchecked exploitation of natural resources and of the massive destruction of the environment around the world, and fails to mention the real culprit, which is capitalism. Despite this, it does contain a wide range of proposals and points that we welcome, such as the call for the target of 0.7% GNI to be met in order to achieve effective development cooperation characterised by solidarity.
However, we cannot accept the following points, for example:
because 'local authorities in developing countries are not always in a position to provide the volumes of financing required to make major investments in the construction and maintenance of infrastructure networks, for example to supply water or provide sanitation', the report concludes that the solution is 'only supplementary injections of private capital, through public-private partnerships, will be able to provide the requisite volume of funding', thus handing this fundamental resource for life on a plate to private capital;
and making the reduction - rather than the cancellation - of the debts of the least-developed countries contingent on what is termed 'good governance', the criteria for which are dictated by the whims of the major powers.
Hence our vote.
in writing. (DE) Over the past fifteen years we have made progress in combating poverty, albeit far from to the extent we had hoped, for even if we manage to drive a country's economic development forward, this does not mean by a long chalk that poverty has thereby been reduced. Funds intended for those in disadvantaged circumstances must not be allowed to seep away into corrupt systems or be able to be used even for such things as the purchase of weaponry or the shoring up of dictatorial regimes.
It is here that effectiveness needs to be better monitored if development funds are to be applied in the right place and for the right purposes. It might also be worth considering concentrating them on what are termed 'anchor countries', which are capable of fast-forwarding a whole region's development, and we should also be open to new approaches, including the use of microcredit as a means of getting the poor permanently back on their own feet.
I just wanted to expand on what I said earlier regarding the way the resolution on Dalits' human rights went through the House without an opportunity to amend it, and in particular to point out a number of factual inaccuracies in the report which never came before either the Foreign Affairs Committee or the Human Rights Sub-Committee for an opinion. I would like to protest at the way in which Rule 90(4) is being used by certain Members of this House. For instance, the resolution highlights the incidence of crimes against the Dalits and talks about frequent heinous crimes against them, e.g. murders. Well, I would like to point out that in fact the incidence of murders in India against Dalits is 2.04%, whereas they constitute 14% of the population. So actually, if you are a Dalit, you have a safer lifestyle than if you are somebody from one of the other castes.
The resolution makes no mention of the workings of the Prevention of Atrocities Act, which was designed to help convict those who have attacked Dalits, and in addition it makes no mention of the fact that the rate of literacy, although very low for Dalits, is extremely close to the national average. It does not mention that there is a national reward from the government, basically designed to eradicate untouchability, and there are cash incentives given to encourage inter-caste marriages.
This report is very unbalanced; it is full of factual inaccuracies and I lament the fact, Mr President, that you were not in a position to refer it back to committee, but my case rests.
in writing. - (FR) I voted in favour of the motion for a resolution tabled by the European Parliament's Committee on Development on the human rights situation of the Dalits in India. Although I believe that the European Union should be very careful when it comes to interfering in countries' constitutions, I support this resolution denouncing the unacceptable situation of the Dalits, which is due to the non-application of various provisions prohibiting caste discrimination.
According to the report and numerous studies, the Dalits are the victims of unpunished crimes and offences. Added to this are the abuses of children and women, who are the victims of two forms of discrimination - caste and gender discrimination - throughout their lives, with sexual abuse being included in this. Yes, the European Parliament was right to denounce this disgraceful situation.
The treatment of the Dalits in India presents some serious human rights concerns. There should be a universal right to decent work and non-discrimination and the caste system as it currently exists in India guarantees neither of these right to Dalits. As the EU and the European Parliament's very foundations are based on shared values, of which non-discrimination is a key element, then it is our duty to voice concern where we see these values being violated and these rights denied to others in third countries.
The huge problem involving people who are, to this day, considered outcastes and therefore 'untouchable' is disturbing. The social segregation experienced by Dalits can be likened to Apartheid as it used to be in South Africa.
The largest group of these 'untouchables' live in India, where more than 160 million people are affected. They are often excluded from basic provisions, such as education, health care and clean drinking water, are not allowed to own land and are regularly at the receiving end of violence and exploitation.
This is why I intend to vote in favour of this resolution which insists on the Indian Government stepping up its efforts in effectively stamping out caste-based discrimination and in promoting equal opportunities. It is to be welcomed that the European Parliament is making specific proposals in order to counter this structural discrimination against a people.
As the Indian Prime Minister himself said on 27 December 2006: 'Dalits have faced a unique discrimination in our society that is fundamentally different from the problems of minority groups in general. The only parallel to the practice of 'untouchability' was Apartheid in South Africa.' I hope that the EU will be discussing this in its relations with India and will help stamp out this gross social injustice.
(ES) Mr President, I would like to express my support for the Fisheries Partnership Agreement between the European Community and Gabon, as well as the other similar agreements with other ACP countries (Africa, the Caribbean and the Pacific) and with certain other States.
These agreements are based on the principle of reciprocal cooperation and are in line with the partnership approach which is being applied to the external dimension of our common fisheries policy. By means of these agreements, we achieve a twin objective: firstly, we guarantee that the interests of the Union's deep-sea fishing fleet are protected and, secondly, we improve the conditions with a view to achieving sustainable fisheries in the waters of the partner countries.
In this regard, I would like to end by stressing that the Union and our deep-sea fishing fleet, in contrast to others that operate illegally - has committed itself to ensuring that world fishing activities are sustainable and has accepted the United Nations Food and Agriculture Organisation's Code of Conduct for Responsible Fisheries.
We must support this and other agreements, because they promote the development of our partner countries.
in writing. (PT) The new Partnership Agreement with the Gabonese Republic, which entered into force on 3 December 2005, is valid for six years and contains a protocol that will lead to a 40% reduction in the fishing opportunities available to the various fleets of the EU Member States operating in these waters, including the Portuguese fleet.
Furthermore, in common with other tuna fishing agreements, fees for ship-owners have increased from 25% to 35% of the total cost, obviously with the reduction in the Community contribution.
What may now happen is low uptake of the opportunities offered by the agreements, and the scrapping of many long-distance fishing vessels, which is already happening in Portugal.
This situation leads us to question the actual impact of these agreements, the costs of which to the fleets are rising while fishing opportunities are falling.
It is alarming, not least for the Portuguese fleet, that this agreement will undermine the proportionality and the relative stability of the previous one in terms of the distribution of fishing opportunities with other fleets.
Portugal is to lose 50% of the fishing opportunities for surface longliners, with only three licences as opposed to the six under the previous agreement.
I support this report amending the Fisheries Partnership Agreement. I particularly support the call for greater parliamentary involvement prior to any extension of the agreement. I am also glad that the development needs of coastal populations are addressed.
(NL) Mr President, I have, needless to say, voted in favour of the resolution on a worldwide moratorium on the death penalty, because I am a staunch opponent of capital punishment, not least at a personal level.
I do want to make myself absolutely clear though. I may be opposed to capital punishment, but I do firmly believe that we should come down hard on crime. What I am trying to say here is that it is because of the apathy and cowardice on the part of many European governments that, as is the case in my country, serious common law criminals, assassins and child rapists, are systematically given early release, and so it is because of this laxity and this cowardice that people are calling for the reintroduction of capital punishment in Europe. As an opponent to capital punishment, I can see where these people are coming from, and my view is that proper account should be taken of the complaints lodged by them.
in writing. - (FR) I voted for the joint motion for a resolution that was tabled by five political groups and that concerns an initiative in favour of a universal moratorium on the death penalty. At a time when the third international congress against the death penalty is being held in Paris, it made sense for the European Union to restate its convictions and to ask that everything be done to obtain a universal moratorium on executions, with a view to the complete abolition of the death penalty.
I write this with a certain sense of pride in belonging to a Member State that, on the proposal of its President, the President of the French Republic, Mr Chirac, and thanks to the wisdom of its elected representatives, will shortly be amending its Constitution to include a ban on the death penalty, as is already laid down in law.
I voted in favour of this resolution, because I am opposed to the death penalty, which, in the 21st century, is an appalling example of barbarity and a violation of human dignity.
This state of affairs cannot be allowed to go on. I therefore agree with the proposal to call for a universal moratorium on the death penalty at the United Nations General Assembly.
I did not sign the draft joint resolution, tabled by several political groups, on a global moratorium on the death penalty, nor do I intend to vote in its favour.
I fully endorse the undertakings Poland entered into under international law on joining the Council of Europe and the European Union, but I do not consider that the abolition of the death penalty in other parts of the world is a solution to the problem of violence and brutality.
I believe it is right to condemn the abuse of capital punishment and its barbaric implementation, as was the case at the execution of Saddam Hussein and of Barzan Ibrahim al-Tikriti.
Nonetheless, the total abolition of the death penalty for criminals, terrorists and bloodthirsty dictators in the most unstable and violent parts of the world is an irresponsible, nonsensical and harmful proposal.
As it seeks to achieve the introduction of this global moratorium, the European Union is unable to offer countries ravaged by violence any significant aid in the area of public security. Consequently, the Italian Government's initiative, which is to receive the European Union's support today, may also be deemed hypocritical.
The EU has as part of its requirements for membership for Member States that they do not exercise or have on their statute books the death penalty. It is only right that we try to promote this around the globe.
It is a disgrace from the US to China, from Central Asia to Central Africa. The problem is that we exhibit a degree of hypocrisy when some executions are more acceptable than others. It is just as wrong to execute Saddam Hussein and Timothy McVeigh, the Oklahoma Bomber, as Ken Sara-Wiwo, the Nigerian human rights activist, or the hundreds of victims of Saddam Hussein's brutal, totalitarian regime. I can only hope that in future we oppose those barbaric public spectacles in the same way we oppose China's executions, as now modern technology allows public executions to be replaced by execution broadcast via mobile phone.
I did not sign the draft joint resolution, tabled by several political groups, on a global moratorium on the death penalty, nor do I intend to vote in its favour.
I fully endorse the undertakings Poland entered into under international law on joining the Council of Europe and the European Union, but I do not consider that the abolition of the death penalty in other parts of the world is a solution to the problem of violence and brutality.
I believe it is right to condemn the abuse of capital punishment and its barbaric implementation, as was the case at the execution of Saddam Hussein and of Barzan Ibrahim al-Tikriti.
Nonetheless, the total abolition of the death penalty for criminals, terrorists and bloodthirsty dictators in the most unstable and violent parts of the world is an irresponsible, nonsensical and harmful proposal.
As it seeks to achieve the introduction of this global moratorium, the European Union is unable to offer countries ravaged by violence any significant aid in the area of public security. Consequently, the Italian Government's initiative, which is to receive the European Union's support today, may also be deemed hypocritical.
Fundamental human rights are a core part of the European Union's role and identity. As an institution of the EU, the European Parliament has a duty to support efforts to spread these values outside of the borders of the Union. Supporting the moratorium on the death penalty sends out the message that certain human rights should be upheld universally. I particularly support the reference in the resolution to the disgraceful manner in which the execution of Saddam Hussein was carried out.
in writing. - (FR) Of course, there is France with its judicial imbroglios; yes, there is Iraq, where those charged with judging the Head of State turned up astride the missiles of the invaders; and, naturally, there is China, where everything is up for sale, even bullets for people to blow their brains out with. Then there is Libya and the case of the Bulgarian nurses.
In the 21st century, where, increasingly, the issues are wilfully confused, the death penalty is now carried out in French hospitals, where the old are finished off in order to free up beds and balance the accounts. It is carried out in the Europe of Maastricht where, by pulling the plug on vital investment, we have killed off our future.
The ideological scourge of the Reverend Malthus - of zero growth and sustainable underdevelopment - has infected our decision-makers. There would seem not to be enough room at the banqueting table of the human race. So we leave the old to the mercy of heatwaves and lethal injections, and we retire folk early and reduce their working hours. Tax law exerts its stranglehold, labour law may leave no room to breathe and budgetary law short-changes us. Meanwhile, at the top of this ladder of Malthusian penalties, criminal law tops off this society of ours with the culture of death. In the Malthusian economy, the 'euthanazi state', the 'precautionary principle' and the ultimate penalty of execution are the bedfellows of pride and complacency.
in writing. - (FR) There is a long list of countries that permit the death penalty, and the list of victims is longer still. In 2005 alone, 2 148 people were executed.
So what about Europe? Is it possible to be a European state and, at the same time, to permit the death penalty? No, it emphatically is not. Moreover, countries that are candidates for accession to the European Union are actually obliged to abolish it.
We MEPs even think that there is a need to go further than that. That is the objective of the resolution against the death penalty, adopted today by Parliament. With the predictable exception of the extreme right, all the political groups in Parliament had already signed the declaration in favour of a moratorium on the death penalty with a view to its universal abolition.
The majority required for the adoption of the resolution has been obtained, constituting an unusual consensus in Parliament. This majority makes it clear that being a Member of the EU is not only about agreeing to fishing quotas. Above all, it makes it clear that Europe does not compromise on its basic values. Europe is at the forefront of the fight to abolish the death penalty, a fact worth pointing out.
I did not sign the draft joint resolution, tabled by several political groups, on a global moratorium on the death penalty, nor do I intend to vote in its favour.
I fully endorse the undertakings Poland entered into under international law on joining the Council of Europe and the European Union, but I do not consider that the abolition of the death penalty in other parts of the world is a solution to the problem of violence and brutality.
I believe it is right to condemn the abuse of capital punishment and its barbaric implementation, as was the case at the execution of Saddam Hussein and of Barzan Ibrahim al-Tikriti.
Nonetheless, the total abolition of the death penalty for criminals, terrorists and bloodthirsty dictators in the most unstable and violent parts of the world is an irresponsible, nonsensical and harmful proposal.
As it seeks to achieve the introduction of this global moratorium, the European Union is unable to offer countries ravaged by violence any significant aid in the area of public security. Consequently, the Italian Government's initiative, which is to receive the European Union's support today, may also be deemed hypocritical.
(SV) Mr President, Mrs Ries's report and the fight against obesity make serious inroads into issues that I think come within the competence of the Member States. Moreover, the report addresses issues with which politicians ought not to concern themselves at all. In my view, the individual's perspective is entirely missing.
To state that obesity is a chronic disease is not only mistaken, it is to accept responsibility for people who are overweight or, worse still, to deprive a great many overweight people of the hope of being able to influence their own situation. Being overweight can, in fact, be a symptom of a chronic disease, but to assert anything more is to create the stigma that the report maintains it wants to do away with.
What, in my view, is most serious, however, is something quite different: namely, the desire to steer the media in a direction that, in the present situation, is opportunistic. That is unacceptable, and it is not what politicians should be doing. It amazes me that so many of my fellow Members from Sweden have voted in favour of this report. We Swedish Conservatives obviously voted against the report.
in writing. (SV) We do not believe that the assessment of what may be referred to as chronic obesity is a political issue. That needs to be a task for medical science. We therefore abstained in the vote on this issue.
in writing. - (FR) I voted in favour of the excellent report by my fellow Member, Mrs Ries, on a European dimension for the prevention of overweight, obesity and chronic diseases. The number of people in Europe who suffer from obesity has increased spectacularly over the last 30 years. This development is comparable to what happened in the United States during the 1990s: today, in Europe, 27% of men and 38% of women are classed as overweight or obese.
The European Parliament's proposals are based on healthy eating, physical activity and treatment from childhood and throughout adulthood. Health professionals, sport, the quality of agricultural produce, school canteens, education, communication and nutritional labelling are all factors, among others, on which the European Union must rely in order to fight this scourge.
It is very important for the European Commission to carry out a socioeconomic study into the consequences of diseases linked to a person's being overweight, not only at the level of health care spending, which we know represents between 4% and 7% of total spending, but also at the level of employment: unemployment, lost time and invalidity.
Earlier this week I called on the Irish Government to bring forward proposals which will have the effect of totally banning television adverts of food and drink products that are high in fat, salt and sugar and which specifically target children under the age of 16.
Child obesity is a serious problem in Ireland and in Europe and this problem must be effectively tackled head-on.
A ban such as that to which I am referring is being introduced in Britain after four years of extensive research and consultation. This research included 2000 interviews with children, parents and teachers as well as details of family eating habits drawn from a panel of 11 000 people. This research clearly found that television advertising does have an effect on the dietary preferences of children.
It is estimated by the British Government that in households where children's viewing includes a large number of programmes targeted at adults as well as at children and young people, children would see 41% fewer adverts of food and drink products that are high in fat, salt and sugar.
We are talking about the protection of our children, and that must be our overriding interest at all times.
in writing. (SV) Public health issues are very important, and people with health problems need all the support they can get.
In our opinion, this resolution oversteps the limits of subsidiarity, however. The issues concerned should instead be dealt with at national and regional levels, which is why we chose to abstain in the vote.
I voted in favour of this report, because the fight against obesity should be a political priority for the EU. After all, 27% of men and 38% of women in Europe are overweight.
More worrying still is child obesity. More than 5 million children (in the EU-25) are obese and around 300 000 new cases come to light every year. This is a trend that, as a matter of urgency, must be reversed.
I endorse most of the measures proposed, for example informing consumers from childhood; restrictions on television advertising; nutrition and health claims on food labelling; and greater consistency between the common agricultural policy and health policies.
We welcome the adoption of this report, which, among other points, includes the following key issues: the recognition that promoting a healthy diet and physical activity should be a political priority for the Member States and the EU as a vital component in the fight against obesity, and the recommendation that obesity be officially recognised as a chronic disease.
Obesity is the most common form of malnutrition and arises from an excessive storage of fat. It is associated with progressive debilitating diseases and constitutes a greater risk of death rate among the rest of the population. As such it is a growing public health problem.
As the report says, according to data from 2006, more than 300 million people around the world are obese, a figure that has more than doubled in the last 15 years.
Accordingly, in addition to boosting the fight against the disease in terms of providing patients access to healthcare, medicine, psychological advice, and so forth, a prevention strategy must be adopted that involves promoting healthy diet and lifestyles, with particular focus on women and children because, as studies have shown, they are particularly vulnerable to this disease.
Everything that we try to do on the environment and health fronts is aimed at protecting health. Responsibility for this rests with the Member States, and that is where it must remain. The idea of prevention is becoming ever more prominent. The Ries report describes the health risks involved in obesity, excess weight and chronic illness. Why is it that our children are overweight?
What are the causes? These issues need to be discussed in order to raise awareness, particularly in families. The ability to keep our bodies healthy on a day-to-day basis is something that must be communicated through school and general education. Preventing these illnesses will, of necessity, involve social changes, but that will be accomplished not merely through bans on advertising, providing information relating to health and giving children sports bags when they start primary school. We live in a fast-living society; when both parents work, time for the family, for bringing up children and for cooking is often lacking.
This makes it ever more important that society should take preventive action, and schools and educational facilities must be entrusted with the communication of day-to-day life skills. Even so, we must not stop reminding families of those tasks and duties that are inherently their own, and empower them to perform and fulfil them. Not even the EU can make people be slim and enjoy life and health. The Member States must produce action plans and measures, but people have to put them into practice themselves.
in writing. - (FR) It is to its credit that, in order to combat excessive weight, obesity and chronic diseases, the European Commission is concerned that everyone should have a healthy diet and engage in physical activity.
The marathon motion for a resolution, with its 18 recitals and 53 paragraphs, produced by the Committee on the Environment, Public Health and Food Safety is, however, unacceptable inasmuch as it proposes provisions recommending dubious interference in the competences of the Member States, partly in the form of a Community legislative framework.
I do of course sympathise with the warning that we wish to sound, faced with the epidemic of obesity affecting three million children and between 20% and 30% of adults at a time when 14 million children and half the adult population are overweight.
In the fight to promote healthy eating habits and the use of high-quality products, we have high-calibre allies in the form of the Eurochefs - an association bringing together 4 000 cooks from 17 Member States who stick to a code of honour, championing the intrinsic quality of food and acting to safeguard rural products.
I believe that we should do well to benefit from their knowledge and their readiness to promote best practices ...
(Explanation of vote abbreviated in accordance with Rule 163(1) of the Rules of Procedure)
I strongly support this report as well as the Commission Green Paper entitled 'Promoting healthy diets and physical activity: a European dimension for the prevention of overweight, obesity and chronic diseases', which the report addresses. Public health issues are of increasing concern in Europe, and this report provides a welcome contribution. The report's emphasis on the key role played by schools is to be welcomed, as is the call for action to be taken to address the alarming decline in the nutritional value of fruit and vegetables.
in writing. (DE) The fact of the matter is that we all know what is healthy and what is not, even without labels prescribed by the EU, yet our eating and living habits have changed to such a degree that obesity, with all its consequences for our health, has assumed disturbing proportions. However, the combination of lack of movement, poor nutrition and too much television also makes people more aggressive.
Various action plans on health have been running for some time, and it is only right that they should start in children's early school years, since it is then that the risk of compulsive over-eating is very great, but nutritional certificates, health-oriented playgroups and even bans on advertising will not get us where we want to be. It is in the family that the love of sport, which is so important in reducing stress and aggression, and healthy eating habits, must be experienced and encouraged.
Yet it is this, the fundamental building block of our society, that is under constant bombardment from the modern working world, with its flexible working hours, weekend and shift working patterns, and the constantly-renewed call for longer opening times. When people are tired to the point of exhaustion from a long working day, it is easier for them to grab fast food than to make the effort to cook; they find themselves wanting to flake out in front of the television with crisps and a fizzy drink, and their children imitate their behaviour.
While preaching that people should exercise more, we reduce sports lessons on budgetary grounds or excuse foreign children from them on religious grounds, and sports clubs see their support ebbing away.
I support the report by Mrs Ries on promoting healthy diets and physical activity. I agree the fight against childhood obesity should be a political priority of the European Union and its Member States. We should take urgent steps to encourage children to enjoy a healthy lifestyle and to urge Member States to increase the amount of physical education available in schools.
I am glad to see the report recognises the importance and potential of food signposting systems in place in several Member States. I welcome calls to the Commission to research and develop a scientifically based EU-wide 'front-of-pack nutrition labelling scheme'. I feel this is a straightforward but very effective way of encouraging people to choose healthier options. We must act urgently in informing people that their health and that of future generations is in their own hands.
Long-term bad eating habits and a lack of sufficient exercise result in thousands of people in the European Union being faced with obesity every year. This increases the risk of numerous serious diseases, including heart diseases, higher blood pressure and respiratory disorders.
Not only does this affect public health, it also increases the cost to health insurers in the Member States. I would therefore argue in favour of an integrated way of addressing the problem. Providing information, as well as educating, consumers, exchanging best practices among Member States, clear labelling on foodstuffs or campaigns in schools in order to promote healthier life styles: these are all ways of bringing about the necessary behavioural changes.
The battle against the bulge transcends borders. We in Europe can make a positive contribution and learn from each other's ways of addressing the problem. Cooperation with the Member States, industry, the media, education and civil society strikes me as being the right way.
in writing. (SV) There is no doubt that obesity and excessive weight are a major public health problem in Europe too, and one that must figure high on our agenda. It ought not, however, to be regarded, as it is in the report, as a chronic disease. It is also important that school children be given opportunities for sports education and for physical activity during breaks. However, it is for each Member State to determine what priority to give to this issue. In view of the principle of subsidiarity, it cannot be transferred to EU level. I have therefore chosen to vote against the report as a whole.
in writing. - (FR) I voted in favour of the excellent report by Mrs Wallis, which contains a range of recommendations on limitation periods in cross-border disputes involving injuries and fatal accidents. As part of the construction of our European area, we should do everything we can to make our fellow citizens' lives easier. This applies to the timeframes for harmonising limitation periods. The introduction of the country of origin principle, at least provisionally, is a very interesting idea insofar as it would confer on victims rights with which they are familiar. This report sends a strong message to the Commission, and demonstrates that Parliament is expecting a legislative proposal that should be preceded by a study into this issue.
As cross-border traffic has increased, so has the number of accidents involving people from other EU Member States. An inquiry into the effects of the existence of differing limitation periods and in particular into the number of personal injury cases involving citizens in cross-border areas and differing limitation periods may help us understand the situation.
There are limitation periods that vary from as little as 12 months in some countries to 30 years or more in others. This may lead to injured people having their right to compensation denied because they did not initiate legal proceedings in accordance with the applicable foreign law on limitation.
The most vulnerable members of society are thus at great risk of seeing their rights curtailed. That includes those who have been most seriously injured or those who for some reason are incapable of protecting their own rights adequately.
It might therefore be appropriate to find a fair and workable solution that helps the victims and their representatives without insurance costs becoming prohibitive and without undermining the principle of subsidiarity, or that of seeking countries in which the costs to insurers is lower, as may happen when the country of origin principle is applied to them.
I have voted in favour of the proposals on limitation periods in cross-border disputes involving injuries and fatal accidents. I believe it is essential that Europe's citizens can enjoy the freedom to travel in the European Union, and be safe in the knowledge that should problems arise they will not face unnecessary constraints in getting proper legal redress across borders. This report will play a part in ensuring that. It calls for the European Commission to carry out an inquiry into the effects of the existence of differing limitation periods on the internal market, and particularly on citizens exercising their freedoms under the Treaty. It is important that any new legislation in this area is based on sound evidence, not least to ensure that any future law brings forward specific and focused measures to tackle the problems. I have therefore voted in favour of the Wallis report, which demands that the Commission bring forward the evidence to enable this law to go ahead.
(CS) Mr President, Commissioner, ladies and gentlemen, what struck me in the report was the emphasis on the fact that women achieve significantly fewer academic qualifications than men. Only 15% of full professors are women, whereas the number of women graduating from university is higher than that of men, at 59% of the total. The low proportion of women with academic qualifications cannot be put down to discrimination against young women and girls concerning access to education. There are a number of other factors behind this low figure. If we really want to reverse the trend, it is crucial that we define and analyse these factors, and try to address the matter in a targeted fashion. For example, take the need to eliminate stereotypes in organisational hierarchies. Women are very much welcomed and accepted as members of research teams. Their capabilities are less trusted, however, when it comes to being team leaders. Yet it is precisely these positions which enable and allow the formation of scientific schools and contribute to the development of various disciplines and specialisations in university faculties. Declaring from time to time that the number of women in academia should be increased is all very well, but it falls a long way short of what is required. What we need to do is to define the conditions of the process carefully and to work on optimising them in such a way that women become more involved. Thank you.
in writing. - (FR) I voted in favour of the report by Mrs Flasarová on educational discrimination against young women and girls. The current situation, in which fewer women than men obtain post-graduate level qualifications and go on to pursue lifelong learning for reasons of gender, is one that we must combat collectively. Education is one of the essential prerequisites - albeit not the only one - for citizens to enjoy all their other social, economic, cultural and political rights, and to assume all their duties as citizens. I have high hopes for the activities of the future Institute for Gender Equality. It is also essential to fight against the discrimination with which women, and in particular the youngest women, have to contend when they live in communities where gender equality is not respected, by rejecting all forms of cultural and religious relativism which could violate women's fundamental rights. Young girls, as well as boys, should have access to compulsory schooling.
As the rapporteur says, although there has for a long time been evidence to show that young women and girls are no less capable than men and boys when it comes to education, there is a series of factors that continues to place them at a disadvantage, especially in higher education and lifelong learning.
In 2004, eight out of ten girls studying in higher education in the EU Member States completed their studies. This figure is higher than that for boys, of whom only three out of four completed their studies, which proves that girls are no less motivated or capable when it comes to education.
Yet the proportion of girls who took their studies further or embarked on an academic career is lower. Although women outnumber men in university education 59% to 41%, only 43% of PhD graduates and only 15% of full university professors are women. These figures demonstrate the major inequality between the sexes in terms of lifelong learning and in the continuing vocational education of women outside the academic world, thereby confirming that both phenomena are rooted in the continued inequality between the sexes, which can clearly be seen in pay discrimination.
I voted in favour of this report as it seeks to address the inequalities for women which still persist, mainly in gaining access to and obtaining higher academic qualifications, including at postgraduate level and in scientific research, and in the area of lifelong learning.
There is a need to reform the content of school textbooks and to ensure that the training of educational workers be directed towards fulfilling the requirements of a balanced gender policy. I think it is important that the Commission and the Member States implement a policy towards national, ethnic and cultural minorities, paying particular attention to a multicultural approach and allowing access to quality education in order to avoid double discrimination.
I voted in favour of this report as it has the potential to eliminate stereotypes discriminating against women in the workplace.
in writing. - (FR) The progress made when it comes to equality between men and women in the field of education is mainly quantitative. From now on, we need to fight for a qualitative improvement and for a change in attitudes, paying particular attention to the situation of girls and young women, who are the victims of two-fold discrimination.
I therefore voted in favour of the report by Mrs Flasarová, which recommends to the Commission and the Member States that they put in place a policy targeted at national, ethnic and cultural minorities, ensuring in particular that a multicultural approach is adopted and permitting access to high-quality education, and this with a view to preventing two-fold discrimination. The report also asks the Member States to make the option of lifelong education available to women and men who choose to look after their children and to make it easier for women to obtain jobs involving responsibility and decision-making.
Finally, the Member States and the Commission should use all the means available to them to eliminate the stereotypes that contribute to discrimination against women in the workplace.
in writing. - (FR) I voted in favour of the excellent report by United Kingdom MEP Mr Deva on EU relations with the Pacific Islands, calling for a strategy for a strengthened partnership. The EU has a significant presence in the Pacific Islands, against a backdrop of the majority of island states in the Pacific having recently gained their independence. The policy of helping the poorest island countries achieve the Millennium Development Goals is a decent and legitimate ambition for the EU. Whether we are talking about issues such as fisheries, the problem of climate change, the protection of biodiversity, farming and tourism, providing funding for infrastructure, support for education, the fight against corruption, support for democracy in the parliaments of these countries and the use of the euro, there are many areas in which the presence of the EU can bring unquestionable added value, but much remains to be done.
in writing. - (FR) After 30 years of EU-Pacific cooperation, it is now time to move up a gear. That is why I am delighted about the adoption of this 'strategy for a strengthened partnership'.
It entails a strengthening of political dialogue inasmuch as we have to support our Pacific partners in their efforts to overcome ethnic tensions, as in Fiji, or to promote reconciliation after a civil war, as in the Solomon Islands or in Timor Leste. Over the next few years, this political dialogue must also enable us to face a major challenge together: that of global warming. In order to launch this enhanced political dialogue, we can join with our regional partners in organising the 'regional conferences' provided for by the new Cotonou Agreement.
The strategy involves common responses to the economic and social problems of the region and, here too, the priority is to attain the Millennium Development Goals within the timescales set. The ongoing negotiations on the conclusion of an EU-Pacific regional partnership agreement appear to have got off to a bad start in this respect.
Most of the proposals of the countries in the region have been rejected by the Commission. It would be paradoxical to vote today in favour of a strategy for a strengthened partnership aimed at development only to find that, tomorrow, the conclusion of a bad economic partnership agreement emptied it of all content.
I voted in favour of this report and welcome the fact that it calls for the banning of nuclear tests and that the Pacific region should be made nuclear-free.
In view of the fact that some EU Member States have a historical relationship and continued links with this region, either in political or in cultural and economic terms, the EU as a whole should strengthen these ties for the mutual benefit of both the countries in the region and EU Member States.
Given the heterogeneity of the region, the dispersal of its communities and the specific problems arising from the insular nature of many of the countries in the region, there needs to be a European approach that is both flexible and balanced, with Europe already one of the biggest international donors.
Coming from Portugal as I do, I can only welcome the rapporteur's calls for the Commission to set up programmes aimed at combating malaria in East Timor. I feel, though, that this call should be extended to other infectious and contagious diseases that are also devastating the country.
I also welcome the attention drawn to the particular problems of Timor and endorse the call for the Commission to support the Timorese leaders in their efforts to build a democratic, stable, peaceful, free, prosperous and fair society.
in writing. - (FR) In the Pacific Ocean, fishing constitutes a vital resource for the local economies, and ships from all over the world, and in particular from Europe, operate there. That is the justification for consulting the Committee on Fisheries, of which I am a member, on this report.
The Committee on Development and its rapporteur sought to impose this report on us in October, with no possibility of its being amended, and its request was rejected. The Committee on Fisheries has therefore been able to propose improvements to the report in the form of better regional cooperation and, above all, the inclusion of overseas countries and territories.
The opinion of the Committee on Fisheries was adopted unanimously by its members in November. What now happens is that, on the eve of the debate in plenary, we are told that our opinion will not in the end be included and that only a few arbitrarily selected aspects of our opinion will be proposed as new amendments.
In view of our indignation, it was decided to add our opinion to the final report as an 'erratum/addendum', without a vote, which is scarcely any better.
The strategy in question was designed, in particular, to strengthen the political dialogue between the EU and the Pacific islands. More dialogue between our parliamentary committees, which are not, for their part, separated by thousands of kilometres, would certainly be just as desirable.
in writing. (SV) If a new company statute is to be established at European level, it is important for existing legislation in the Member States on workers' influence, codecision and representation on boards not to be impaired. Of the amendments tabled prior to the vote, we have therefore chosen to support those by the Confederal Group of the European United Left/Nordic Green Left and by the Group of the Greens/European Free Alliance, because they are better than the amendment tabled by the Group of the European People's Party (Christian Democrats) and European Democrats.
in writing. - (FR) I voted in favour of the excellent report by Mr Lehne, which sends a very important message to the Commission on the need to provide entrepreneurs with a means of ensuring the functioning and development of their businesses in the internal market. Like Mr Lehne, I feel that the time has come to enact laws to set up the European Private Company as a reliable legal form for small and medium-sized undertakings (SMEs) engaged in cross-border business. It is not possible, on a sustainable basis, to try to construct the internal market without simplifying life for SMEs that want to develop. The report contains some very interesting proposals, for example to allow SMEs with capital of EUR 10 000 to have a single entity that can develop in all European countries without having to register in each Member State, and whereby one single set of European rules is observed, rather than various national regulations. Naturally, workers' rights are not affected by these proposals, which deal solely with the European Private Company.
I voted in favour of this report as the public hearing held in the Committee on Legal Affairs on 22 June 2006 underscored the need for an European Private Company as a legal form for small and medium-sized undertakings engaged in cross-border business. In order to consolidate the single market and thereby achieve the desired improvement in the economic and social conditions in the Community, one clear priority is the elimination of barriers to trade.